          Case 1:18-cv-02295-DCF Document 24 Filed 11/08/18 Page 1 of 3
                                                                     USDCSDNY
                                                                     DOCUMENT
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                     ELECTRONICALLY FILED
                                                                     DOC#:           I I
 ELANA HIRSCH, on behalf of herself and those                        DATE FILED: I I/'a/ fi
                                                                                                I
 similarly situated,                                                                        I




                                 Plaintiff,                          18cv02295 (DF)

                                                                     ORDER OF DISMISSAL
                 -against-

 PREMIER RETAIL GROUP, INC., d/b/a INFINITE
 BEAUTY, d/b/a ORGANIC BEAUTY, d/b/a
 PREMIER SKINCARE, d/b/a NATURE'S ELITE,
 INC., d/b/a BEAUTIFUL NATURALLY, INC., d/b/a
 APEIRO INC., d/b/a INFINITE BEAUTY
 INTERNATIONAL, INC., d/b/a TEVA ELIT PRG,
 and d/b/a FOREVER FLAWLESS;
 NADAV HOURI, individually; IDO SHARIR,
 individually; and DAVID MAOR, individually,

                                Defendants.


DEBRA FREEMAN, United States Magistrate Judge:

       In this action under the Fair Labor Standards Act and the New York Labor Law, which

is before this Court on the consent of the parties pursuant to 28 U.S.C. § 636(c), plaintiff

Elana Hirsch ("Plaintiff') and defendants Premier Retail Group, Inc., d/b/a Nature's Elite, Inc.,

d/b/a Infinite Beauty, and Nadav Houri, having reached an agreement in principle to resolve the

action, have placed their proposed agreement (Dkt. 23-1 (the "Settlement Agreement")), before

this Court for approval. See Cheeks v. Freeport Pancake House, Inc., 796 F.3d 1999 (2d Cir.

2015) (requiring judicial fairness review ofFLSA settlements). The parties have also submitted

a letter (Dkt. 23) explaining why they believe the Settlement Agreement is fair, reasonable, and

adequate. This Court has reviewed the parties' submissions in order to determine whether the

Settlement Agreement, which has been fully executed by the parties, represents a reasonable

compromise of the claims asserted in this action, and, in light of the totality of the relevant
             Case 1:18-cv-02295-DCF Document 24 Filed 11/08/18 Page 2 of 3



circumstances, including the representations made in the parties' letter, the terms of the

Settlement Agreement, and this Court's own familiarity with the strengths and weaknesses of the

parties' positions (as became evident during an arms-length settlement mediation conducted by

this Court), it is hereby ORDERED that:

        1.      The Court finds that the terms of the Settlement Agreement are fair, reasonable,

and adequate, both to redress Plaintiffs claims in this action and to compensate Plaintiffs

counsel for their legal fees, and the Settlement Agreement is therefore approved.

       2.       The Court notes that the parties have attached to the Settlement Agreement as

Exhibit B a proposed Stipulation and Order of Dismissal (see Dkt. 23-1, at 14-15), which recites

the parties' agreement "that the Court retain jurisdiction to enforce the [Settlement] Agreement."

The Court further notes that, in the parties' letter to the Court, seeking approval of the settlement,

the parties have specifically requested that the Court retain jurisdiction for purposes of

enforcement. (See Dkt. 23, at 4.) Accordingly, in order to effectuate the intent of the parties

with respect to enforcement, the Court will retain jurisdiction over this matter, solely for the

purpose of enforcing the settlement.

       3.       As a result of the Court's approval of the parties' executed Settlement Agreement,

this action is hereby discontinued with prejudice and without costs or fees to any party. The

Clerk of Court is directed to close this case on the Docket of the Court.

Dated: New York, New York
       November 8, 2018

                                                       SO ORDERED



                                                       DEBRA FREEMAN
                                                       United States Magistrate Judge



                                                  2
             Case 1:18-cv-02295-DCF Document 24 Filed 11/08/18 Page 3 of 3



Copies to:

All counsel (via ECF)




                                          3
